                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                         CASE NO: 6:19-cr-12-Orl-31GJK

JONATHAN CHARLES HIPPS


                                              ORDER
       This matter comes before the Court on the Motion for New Trial (Doc. 68) filed by the

Defendant and the response in opposition (Doc. 71) filed by the Government.


       On January 16, 2019, the Defendant was indicted by the grand jury on one count of mail

fraud in violation of 18 U.S.C. § 1341, one count of concealment of a material fact in violation of

18 U.S.C. § 1001(a)(1), and one count of false statement or representation in violation of 18 U.S.C.

§ 1001(a)(3).    (Doc. 1).    In simple terms, the Defendant was accused of defrauding the

Government by supplying imported threaded rod to fulfill a NASA contract despite federal law

requiring the provision of domestically produced materials. On August 29, 2019, after a two-day

trial, a jury found the Defendant guilty as to all three counts.


       On October 2, 2019, the Defendant filed the instant motion, seeking a new trial pursuant

to Rule 33 of the Federal Rules of Procedure, which provides in pertinent part that “[u]pon the

defendant’s motion, the court may vacate any judgment and grant a new trial if the interest of

justice so requires.” The Defendant asserts three bases for a new trial. He first argues that

William Shores, one of the Government agents involved in his case, “presented false and

misleading testimony to the grand jury in an effort to secure an indictment.” (Doc. 68 at 1).

Upon review, however, the Defendant has no objective evidence compelling a conclusion that false
or misleading testimony was presented to the grand jury, much less that the Government

knowingly did so. Moreover, the Defendant cites no legal authority for the proposition that a new

trial would be an appropriate remedy for such improper conduct. As the Government notes, a

second trial would be based on the same (allegedly tainted) grand jury proceedings as the original.


       The Defendant also argues that Shores withheld Brady material: two pages of handwritten

notes prepared by another agent, Thomas Davita, during a November 2016 interview conducted

by Davita and Shores at which the Defendant allegedly confessed. (Doc. 68 at 5). Davita’s

notes, which do not reference any such confession but do note that the Defendant denied seeing a

particular document that revealed the foreign origin of the threaded rod, were not provided to the

Defendant until the day before the trial. While the notes should have been turned over earlier, the

failure to do so does not constitute a Brady violation unless they were material to issues at trial,

United States v. Severdija, 790 F.2d 1556, 1558 (11th Cir. 1986). To be material, there must be

a showing that, had they been disclosed (or, as in this case, disclosed earlier), there is a reasonable

probability that the result of the trial would have been different. Smith v. Cain, 565 U.S. 73, 75

(2012). There has been no such showing here. Defense counsel received the notes in time to use

them to cross-examine the agents who conducted the November 2016 interview, and there has

been no suggestion that the Defendant suffered any prejudice as a result of the late disclosure, such

that the result of the trial might have been different if the notes had been disclosed earlier.




                                                 -2-
       Finally, as with the grand jury, the Defendant argues that the Government presented

perjured testimony at the trial. Again, however, the Defendant has no objective evidence that the

Government presented such testimony, much less that it did so knowingly.


       In consideration of the foregoing, it is hereby


       ORDERED that the Motion for New Trial (Doc. 68) is DENIED.




       DONE and ORDERED in Orlando, Florida on October 30, 2019.




                                               -3-
